Citation Nr: 1610216	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.
8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for a left hip disability.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for a left ear hearing loss disability.

14.  Entitlement to an increased rating greater than 10 percent for residuals of right bunionectomy scar.

15.  Entitlement to an increased rating greater than 10 percent for residuals of left bunionectomy scar.

16.  Entitlement to an increased rating greater than 10 percent for right hallux valgus, status post bunionectomy.

17.  Entitlement to an increased rating greater than 10 percent for left hallux valgus, status post bunionectomy.

18.  Entitlement to a compensable rating for paroxysmal atrial fibrillation.

19.  Entitlement to a compensable initial rating for a right ear hearing loss disability.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1979 to August 1982.  His awards and decorations included the Army Service Ribbon, the Overseas Service Ribbon, and Marksman (Pistol).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007, March 2010, and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A March 2010 rating decision effectively reopened the back and right and left knee claims finding that new and material evidence had been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was afforded a hearing before the undersigned at the RO in May 2015.  A transcript of the proceeding has been associated with the electronic claims file.

Initially, the Board notes that the issue of entitlement to service connection for PTSD was denied in December 1997 rating decision and that decision is final.  In addition, prior final rating decisions, including in June 2004, have considered the Veteran's back claim to encompass both the cervical spine and lumbosacral spine.  However, as in the March 2010 rating decision on appeal the RO treated the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder (adjudicated as a claim for adjustment disorder with mixed anxiety and depressed mood (claimed as a mental condition)) and a neck disability as original claims, the Board will do likewise.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

In multiple submissions, most recently in August 2015, the Veteran indicated that he wished to pursue a claim for clothing allowance, due to wear and tear on clothing as a result of knee and back braces.  The RO has indicated on multiple occasions that the matter has been denied and that a proper notice of disagreement must be submitted using the proper form - VA Form 21-0958, Notice of Disagreement.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  The Veteran has not filed a valid VA Form 21-0958 and the RO has not replied to the Veteran's August 2015 submission.  As such, further consideration of this issue is unnecessary.

All above issues other than the new and material evidence claims for the knees and back, which are reopened herein, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In January 2002, the RO denied the Veteran's claims for service connection for right and left knee disabilities, finding that there was no evidence of a knee injury in service or connection between service and the current knee disabilities.  The Veteran did not appeal.

2.  An unappealed April 2003 rating decision declined to reopen the claims of entitlement to service connection for right and left knee disabilities, finding that the Veteran had not submitted new and material evidence sufficient to establish entitlement to service connection; a June 2004 rating decision reopened the claims of entitlement to service connection for right and left knee disabilities, but denied the service connection claim finding that there was no link between the knee injuries and military service or service-connected foot disabilities.  The Veteran did not appeal.

3.  Evidence received since the June 2004 rating decision raises a reasonable possibility of substantiating the Veteran's right and left knee claims.

4.  In June 1983, the RO denied the Veteran's claim for service connection for a low back disability, finding that there was no evidence of a back injury in service or a current low back disability.  The Veteran did not appeal.

5.  A January 2002 rating decision was not a final adjudication of the Veteran's back claim, as it declined reopening the claim on a direct basis, but deferred adjudication of entitlement to service connection on a secondary basis, pending additional records, and the claims file does not indicate that the requested development was undertaken or a subsequent adjudication of the claim made.      

6.  Evidence received since the June 1983 rating decision raises a reasonable possibility of substantiating the Veteran's low back claim.



CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the petition to reopen a claim for entitlement to service connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The June 2004 rating decision that denied the petition to reopen a claim for entitlement to service connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Evidence received since the June 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a right knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Evidence received since the June 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The June 1983 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  Evidence received since the June 1983 rating decision in relation to the Veteran's claim for entitlement to service connection for a back disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that his current low back and bilateral knee disabilities are the result of his military service.  In the alternative, he contends that these disabilities were caused or aggravated by his service-connected foot disabilities.   

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2015).

The Veteran originally was denied entitlement to service connection for a back disability in a June 1983 rating decision and right and left knee disabilities in a January 2002 rating decision.  The back disability was denied due to the absence of any evidence of an in-service or current back disability and the knee claims were denied for the absence of evidence of an in-service knee injury or connection between current knee disabilities and military service.  The Veteran did not appeal the denials by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).  

As to the Veteran's back claim, a subsequent January 2002 rating decision declined to reopen the Veteran's low back disability claim on a direct basis, finding that the Veteran had a current diagnosis of degenerative joint disease, but no evidence that the disability was related to service.  The same rating decision, however, indicated that, "A decision regarding your claim for service connection by aggravation for a back disability is deferred pending receipt of all medical evidence pertaining to the neck and back since discharge from service, and a VA examiner's opinion as to whether or not your current back disability has been significantly aggravated by your service connected hallux valgus."  The claims file does not indicate that the further development referenced was undertaken and the claim was not readjudicated.  Indeed, the cover letter accompanying the January 2002 rating decision indicated only that the Veteran's back claim had been denied based on the failure to provide new and material evidence.  In light of the clear intent of the rating decision to defer final judgment on the claim pending further development, the Board does not find the rating decision to constitute a final decision.

As to the Veteran's right and left knee claims, in an April 2003 rating decision the RO declined to reopen the claims of entitlement to service connection for right and left knee disabilities, finding that the Veteran had not submitted new and material evidence sufficient to establish entitlement to service connection.  A June 2004 rating decision reopened the claims of entitlement to service connection for right and left knee disabilities, but denied the claims finding that there was no link between the knee injuries and military service or service-connected foot disabilities.  The Veteran did not timely appeal these determinations and they are final.  

In reaching that conclusion, the Board has considered the statement dated April, 25, 2003, (and received May 7, 2003) in which the Veteran noted disagreement with the April 2003 rating decision with respect to the denial of claims for entitlement to TDIU and increased ratings for his service-connected foot disabilities.  Therein, he also stated, "Also I had filed for [service connection] for my knees [and] you did not address that issue at all.  The new evidence about my knee, feet/toes was faxed to you on April 18, 2003."  As noted above, the April 2003 rating decision did address the Veteran's bilateral knee claims and the Board does not find this statement to constitute disagreement with that determination.  Instead, the April 2003 statement reflects the Veteran's mistaken impression that the issues were not included in the April 2003 rating decision.

As a result, a claim for entitlement to service connection for back, right knee, and left knee disabilities may be considered on the merits only if new and material evidence has been received since the time of the last final adjudication (June 1983 for the back and June 2004 for the right and left knees).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The evidence of record at the time of the last final decisions consisted of the Veteran's service treatment records (STRs), statements from the Veteran, and medical treatment records.  None of these records included an opinion from a medical professional linking any back or knee disability to the Veteran's military service or service-connected disability.

Evidence received since the final rating decisions consists of multiple lay statements from the Veteran, numerous VA and private treatment records, and multiple letters from treating physicians.  

The Veteran claims that his current low back and right and left knee problems are related to his military service and/or service-connected foot disabilities.  For evidence to be new and material, it would have to tend to show that the Veteran's current low back, right knee, and left knee disabilities were incurred in or otherwise related to his military service or were caused or aggravated by his service-connected foot disabilities.  The Board finds the evidence received since the June 1983 (back) and June 2004 (right and left knees) rating decisions does.

With respect to the back disability, the original June 1983 rating decision considered the Veteran's claim only on a direct basis.  New and material evidence, however, is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008)

In that regard, in a March 2015 statement, one of the Veteran's VA treatment providers indicated that the Veteran denied a history of back injury and concluded, "In the absence of physical back injury, it [is] more likely [than not] that his knee and back pain is direct[ly] related to his service connected foot deformity."  

Thus, there is now medical evidence of record suggesting that the Veteran's current low back and right and left knee disabilities are related to his service-connected foot disability.  Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above, at the very least, raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's back, right knee, and left knee claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for back, right knee, and left knee disabilities on the merits. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened; the appeal is granted to this extent only.

REMAND

As to all the claims on appeal, the claims file indicates that the Veteran filed for disability compensation benefits from the Social Security Administration (SSA) and that such benefits were ultimately granted.  Several SSA documents have been associated with the claims file, including the determination granting entitlement to benefits; however, the entirety of the SSA file has not been requested or received by VA.  VA's duty to assist requires that potentially relevant SSA records be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, reasonable efforts to obtain these records must be made prior to any further adjudication.

In addition, the Veteran has been in receipt of vocational rehabilitation training during and prior to the appellate time period.  The Veteran's vocational rehabilitation file has not been associated with the claims file.

As to the Veteran's back, neck, bilateral shoulders, bilateral hips, bilateral knees, and acquired psychiatric disabilities, the Board notes that VA examinations have not been conducted.  The Veteran primarily contends that these disabilities were caused or aggravated by his service-connected foot disabilities.  Although the Veteran is not necessarily competent to make such a complex etiological link, the Board notes that there is medical evidence suggesting some relationship between the foregoing and he is competent to report physically and mentally observable symptoms.  There is evidence that some problems may be related to post-service workplace injuries; however, even if that is the case, it does not preclude the possibility of aggravation of the disability as a result of the service-connected foot disabilities.  As such, the Board concludes that VA examinations are necessary for the foregoing.

As to the Veteran's right and left ear hearing loss claims, the Veteran was last afforded a VA audiological examination in October 2011, at which time he did not have a left ear hearing loss disability for VA purposes and his right ear hearing loss disability did not meet the criteria for a compensable disability rating.  During his May 2015 Board hearing, the Veteran indicated that his hearing had worsened bilaterally since the time of the last examination.  In light of the foregoing, the Board concludes that another VA examination is necessary to determine whether the Veteran meets the diagnostic criteria for a left ear hearing loss disability for VA benefits purposes and/or the criteria for a compensable right ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the electronic claims file.  If these records are unavailable, this should be noted and explained in the electronic claims file, with appropriate notice provided to the Veteran.

2.  Obtain the Veteran's VA Vocational Rehabilitation file and associate the file with the electronic claims file.  If no records are available, a negative response must be received and associated with the electronic claims file.

3.  Schedule the Veteran for an appropriate examination(s) of his claimed (i) back, (ii) neck, (iii) bilateral shoulder, (iv) bilateral knee, and (v) bilateral hip disabilities.  The examiner(s) is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner(s) is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner(s) is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed back, neck, shoulder, knee, or hip disability: (a) was incurred in or is otherwise related to the Veteran's military service or was (b) caused or (c) aggravated by his service-connected foot disabilities.  

The examiner(s) is invited to consider the March 2015 statement from the Veteran's VA treatment provider suggesting a link between the Veteran's orthopedic pain and his service-connected foot disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for an appropriate examination of his claimed psychiatric disorder with a VA or VA-contracted psychiatrist or psychologist.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disorder: (a) was incurred in or is otherwise related to the Veteran's military service or was (b) caused or (c) aggravated by his service-connected foot disabilities. 

Should a diagnosis of PTSD be made, the examiner is asked to opine as to whether the stressors on which the diagnosis was based are related to his fear of hostile military or terrorist activity.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for an appropriate VA examination for his right and left ear hearing loss claims.  As to the right ear, determine the current severity of the disability.  As to the left ear, determine whether the Veteran meets the criteria for a hearing loss disability for VA purposes.  The electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


